Citation Nr: 1037006	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-24 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for nerve damage of the 
bilateral feet and legs, bilateral shin splints, and joint pain 
in the legs, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1999 to 
September 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The case was remanded by the Board in December 2009 to obtain any 
additionally identified treatment records and to provide the 
Veteran with a VA examination.  A review of the record indicates 
that the Board's directives have been substantially complied 
with.  Thus, the Board may proceed to adjudicate the Veteran's 
claim without prejudice to her.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board notes that the issue on appeal was previously 
characterized to include bilateral patellar grinding.  However, 
following the Board's December 2009 remand, the Veteran was 
awarded service connection for degenerative changes of the left 
knee and patellofemoral syndrome of the right knee by a rating 
decision dated in May 2010.  Therefore, the Board has 
recharacterized the issue as set forth on the title page.


FINDING OF FACT

The Veteran has not been diagnosed with any disability, apart 
from her service-connected fibromyalgia, bilateral pes planus, 
degenerative changes of the left knee, and patellofemoral 
syndrome of the right knee, that accounts for her complaints of 
nerve damage of the bilateral feet and legs, bilateral shin 
splints, and joint pain in the legs, including any disability 
proximately due to, the result of or aggravated by any service-
connected disability.




CONCLUSION OF LAW

Nerve damage of bilateral feet and legs, bilateral shin splints, 
and joint pain in the legs was not incurred in or aggravated 
during active military service, nor are they secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in November 2005, 
before the AOJ's initial adjudication of the claim, and again in 
December 2009.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Additionally, while the initial notification did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Board notes that the Veteran was apprised of 
these criteria in correspondence dated in March 2006.  The RO 
also provided a statement of the case (SOC) and supplemental 
statements of the case (SSOC) reporting the results of its 
reviews of the issue on appeal and the text of the relevant 
portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records, post-service medical records, and 
secured examinations in furtherance of her claim.  VA has no duty 
to inform or assist that was unmet.

VA opinions with respect to the issue on appeal were obtained in 
November 2005, February 2006, May 2007, and March 2010.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the November 2005, February 2006, May 2007, and March 2010 
VA opinions obtained in this case were sufficient, as they 
consider all of the pertinent evidence of record, the statements 
of the appellant, and provide explanations for the opinions 
stated.  Additionally, the November 2005 and March 2010 
examinations were also predicated on a full reading of the VA 
medical records in the Veteran's claims file.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that she has nerve damage of the bilateral 
feet and legs, bilateral shin splints, and joint pain in the 
legs.  She contends that she has symptoms of burning, numbness, 
and pain that are unrelated to her service-connected bilateral 
pes planus and fibromyalgia.

Law

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
disease or injury incurred during service.  See Shedden v. 
Principi, 381 F.3d 1163(2004).  

As for the Veteran's contention that the claimed disability is 
secondary to a service-connected disability, any disability that 
is proximately due to or the result of a service-connected 
disease or injury is considered service connected, and when thus 
established, this secondary condition is considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  In this regard, the 
Board notes that there has been an amendment to the provisions of 
38 C.F.R. § 3.310 during the pendency of this appeal.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-service-
connected disability by a service-connected one is judged.  
Although VA has indicated that the purpose of the regulation was 
merely to apply the United States Court of Appeals for Veterans 
Claims ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was 
made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the change amounts to a substantive 
change in the regulation.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the version 
of 38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.  

The Veteran's service treatment records show numerous complaints 
related to her legs and feet.  She has been awarded service 
connection for different disabilities affecting her legs and feet 
to include fibromyalgia, bilateral pes planus, degenerative 
changes of the left knee, and patellofemoral syndrome of the 
right knee.  

The Veteran was afforded a VA general medical examination in 
November 2005.  Her claims file was reviewed.  The Veteran 
reported swelling of her extremities, weakness, and fatigue.  She 
reported numbness and pain in her feet that led to numbness and 
tingling in her legs.  She reported that it was painful to walk, 
sit, and stand.  Examination revealed mildly swollen knees and 
trace edema in both lower legs.  Electromyography (EMG) testing 
of both lower extremities did not show any neuropathy, but the 
examiner could not rule out the possibility of a complex regional 
pain syndrome Type 2 of the feet.  

Concerning the Veteran's shin splints, the examiner noted that 
there was no specific examination for that and the examination of 
both lower legs was unremarkable except both knees appeared to be 
mildly swollen and she had trace edema.  Deep tendon flexes could 
not be tested because of painful knees, but ankle jerks were 
present.  Pulses and sensation were intact in both lower 
extremities and the motor and sensory examination was benign.  
She denied any radiculopathy symptoms from her back pain.  
Following an exhaustive examination, the Veteran's pertinent 
diagnoses included mild left-sided pes planus; musculoligamentous 
strain, both knees; and shin splints.  

The examiner commented that regarding the Veteran's peripheral 
nerves, there was no sensory or motor impairment, no muscle 
wasting or atrophy, and no specific joints affected.  The 
examiner opined that the Veteran's bilateral foot pains, joint 
tenderness, shin splints, knee pains, and leg (joint) pains were 
easily contributing factors that all overlapped and played into 
her fibromyalgia as symptoms.  An addendum indicated that the 
diagnosis of complex regional pain syndrome Type 2 of the feet 
appeared to be the best "diagnosis" that could be applied at 
that time.

The Veteran was afforded a VA examination for her fibromyalgia in 
February 2006.  Her claims file was reviewed.  The examiner 
opined that the Veteran's shin splints, knee pains, and joint 
pains in the legs could all easily play into symptoms of 
fibromyalgia, as fibromyalgia had a very large collection of 
symptomatology that was very wide and varied.  The examiner 
further opined that it was at least as likely as not that those 
issues were symptoms of her fibromyalgia.

The Veteran was afforded a VA general medical examination in May 
2007.  The Veteran had no abnormal lower extremity findings.  
There was no evidence of motor or sensory loss.  The Veteran 
complained of generalized body aches and sensitivity and 
increased sensation in both lower extremities.  She reported pain 
down both legs with a burning sensation.  Examination of both 
lower legs revealed generalized tender spots noted upon 
palpation.  Following examination, the Veteran was diagnosed, in 
pertinent part, with fibromyalgia and mechanical low back strain 
with disc bulges at two levels, which the examiner opined likely 
caused radiculopathy symptoms in both lower extremities along 
with the fibromyalgia symptoms that could not be separated.  

The Veteran was afforded a VA examination in March 2010.  Her 
claims file was reviewed.  The Veteran reported that her symptoms 
began in boot camp in 1999.  She reported that she had had pain, 
burning, tingling, and numbness in her feet; there was burning 
through the medial aspect of her thighs and calves.  Current 
symptoms in her legs included hypersensitivity to touch, which 
she attributed to her fibromyalgia.  There was burning down the 
medial thighs and calves.  With sitting, the Veteran reported 
pain in her bilateral gluteal region with burning in the lateral 
gluteal region.  An hour of driving caused her legs to burn.  
Sexual intercourse was difficult because any pressure on her 
medial thighs caused her feet to cramp.  When she stood, she felt 
like there was something around her hips that made her stand 
still.  She had sharp ice pick sensations in different parts of 
her legs.  The Veteran reported sharp pains like someone sticking 
a tack in her legs at night.  She had a burning sensation under 
the balls of her feet.  The Veteran reported that her arches were 
painful if she walked around the mall.  She reported pressure on 
the top of her feet.  Her ankles and hips especially hurt if she 
tried to run.  Her legs felt weak and she had muscle and joint 
pain.  There was no redness or swelling in her joints that was 
visible.  She reported that her legs felt like they swelled by 
midday.  She reported pain in her legs.  The examiner noted that 
the stabbing, left calf burning, and pressure on top of the feet 
all seemed to start around the same time the fibromyalgia began, 
as did the feeling of no relief from physical therapy.  The 
really bad pain in her shins that was present in boot camp was 
gone unless she tried to run.  

On examination, the Veteran had a fairly normal gait, heel-
walking, toe-walking, and squatting.  Deep tendon reflexes were 
3+ and symmetric at the patellar and Achilles tendons with toes 
downgoing bilaterally.  Hoffman was negative bilaterally.  
Strength testing was 5/5 in her lower extremity muscles.  The 
Veteran had a left lateral calf tingling sensation with slump 
test, but straight leg raise test was negative bilaterally.  
Sensation to light touch and pinprick was intact throughout.  
There was tenderness to palpation over the bilateral proximal 
gluteals, the right greater trochanteric region, the bilateral 
iliotibial bands, bilateral pes anserinus region as well as 
cervical paraspinals, rhomboids, upper trapezius tender points 
for fibromyalgia.  Following an exhaustive examination, that 
included a review of previous tests and current tests, the 
Veteran was diagnosed with normal bilateral hips; normal 
bilateral lower legs; and normal lumbar spine without evidence of 
a lumbosacral radiculopathy.  The examiner found no evidence of 
complex regional pain syndrome or any other orthopedic disorder 
in the lower extremities, other than bilateral pes planus and 
fibromyalgia, for which the Veteran was already service-
connected.  The examiner explained that for complex regional pain 
syndrome, patients could not tolerate light touch, there were 
changes in the hair pattern and skin thickness, and asymmetry of 
temperature was present from one side to the other; however, the 
Veteran did not have evidence of any of those findings.

A review of the Veteran's post-service treatment records show her 
continued complaints, but do not provide diagnoses for separate 
disabilities that account for her symptoms aside from those for 
which she is already service-connected.  
Here, the evidence does not show confirmed diagnoses to account 
for the Veteran's claims of nerve damage of bilateral feet and 
legs, bilateral shin splints, and joint pain in the legs aside 
from fibromyalgia, bilateral pes planus, degenerative changes of 
the left knee, and patellofemoral syndrome of the right knee, for 
which the Veteran is already service-connected.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In other 
words, the evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  

Here, there is no competent medical evidence that shows 
disabilities that account for her complaints aside from those 
which she has already been granted service-connection.  As noted 
above, the November 2005 and February 2006 examiners both opined 
that the Veteran's complaints were symptoms of her fibromyalgia.  
The May 2007 examiner opined that that the Veteran's symptoms 
were likely radiculopathy symptoms from her service-connected 
back disability (broad-based disc bulge L4-5 and L5-S1), along 
with the fibromyalgia symptoms, which could not be separated.  
Additionally, no separate diagnosis of the Veteran's complaints 
was rendered at the March 2010 examination.  The March 2010 
examiner found no evidence of complex regional pain syndrome or 
any other orthopedic disorder in the lower extremities, other 
than bilateral pes planus and fibromyalgia.  With regards to a 
diagnosis of complex regional pain syndrome, the March 2010 
examiner found the Veteran did not have any of the objective 
findings seen in patients with that disability.  The Board 
acknowledges the November 2005 examiner's addendum that indicated 
that the diagnosis of complex regional pain syndrome Type 2 of 
the feet appeared to be the best "diagnosis" that could be 
applied at that time; however, the Board is more persuaded by the 
March 2010 examiner's finding in light of the thorough and well-
reasoned rationale.  No medical professional has provided any 
opinion indicating that the Veteran has a separate and distinct 
disability aside from those which she is already service-
connected that accounts for her claims of nerve damage of the 
bilateral feet and legs, bilateral shin splints, and joint pain 
in the legs.  

The Board acknowledges the Veteran's belief that she has nerve 
damage of the bilateral feet and legs, bilateral shin splints, 
and joint pain in the legs related to her military service, to 
include as secondary to a service-connected disability.  The 
Board also acknowledges the Veteran's assertion that her symptoms 
are separate from those she experiences as a result of her 
fibromyalgia.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, training, 
and experience necessary to render competent medical opinion as 
to diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against finding that the Veteran has separate and 
distinct disabilities manifested by nerve damage of the bilateral 
feet and legs, bilateral shin splints, and joint pain in the legs 
that are related to her military service or are proximately due 
to, the result of, or has been aggravated by any service-
connected disability.  As the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt rule does 
not apply.  Consequently, the Veteran's claim of entitlement to 
service connection for nerve damage of the bilateral feet and 
legs, bilateral shin splints, and joint pain in the legs must be 
denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2009).


ORDER

Entitlement to service connection for nerve damage of the 
bilateral feet and legs, bilateral shin splints, and joint pain 
in the legs, to include as secondary to a service-connected 
disability, is denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


